Case 6:19-cv-00387-PGB-DCI Document 21-1 Filed 11/06/19 Page 1 of 1 PageID 97



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


HAROLD VELEZ,

                       Plaintiff,

v.                                                      Case No: 6:19-cv-387-Orl-40DCI

FLAGSHIP CREDIT ACCEPTANCE,
LLC,

                       Defendant.
                                         /

                                         ORDER

      This cause comes before the Court on the parties’ Joint Stipulation for Dismissal

With Prejudice (Doc. 20), filed November 5, 2019. The stipulation of dismissal is self-

executing pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Anago

Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims against

Defendant are DISMISSED WITH PREJUDICE. The Clerk of Court is DIRECTED to

terminate any pending deadlines and close the file.

      DONE AND ORDERED in Orlando, Florida on November 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
